PER CURIAM.
Defendant was convicted of a violation, ORS 167.-207 (3). The judgment order erroneously recited:
“It is hereby * * * ADJUDGED that * * * *514BACKUS is GUILTY of the crime of ‘CRIMINAL ACTIVITY IN DRUGS’ * * (Emphasis supplied.)
ORS 161.565 provides:
“An offense is a violation if it is so designated in the statute defining the offense or if the offense is punishable only by a fine, forfeiture, fine and forfeiture or other civil penalty. Conviction of a violation does not give rise to any disability or legal disadvantage based on conviction of a crime.”
Thus it follows that an amended order deleting the word “crime,” and substituting the word “violation,”① must be entered.
Remanded.

Other issues were raised on appeal. They do not warrant discussion.